Citation Nr: 1125481	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Pittsburgh, Pennsylvania, which implemented a June 2009 Board decision, which granted entitlement to service connection for PTSD.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been manifested by depressed mood, anxiety, anger and irritability, chronic sleep impairment, nightmares and flashbacks, occasional panic attacks, suspiciousness, hypervigilance and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the evidence of record establishes that, the criteria for an initial evaluation of 30 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.
The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for PTSD has already been established, and the current appeal arose from a claim for an increased rating.  In June 2004, the RO sent the Veteran a letter which informed him how to substantiate a claim of entitlement to service connection for PTSD.  This letter advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  However, where, as here, service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

      b.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examination reports dated April 2005 and March 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the examination reports show that the VA examiners reviewed the Veteran's pertinent reports of record, including his available VA and private treatment records, performed a comprehensive psychiatric evaluation, elicited from the Veteran his history of PTSD symptoms, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Analysis.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran contends that the symptoms of his PTSD are greater than the current disability evaluation contemplates.

Review of the claims folder reveals psychiatric outpatient treatment records from the Pittsburgh VA Medical Center ("VAMC"), and shows that the Veteran began individual outpatient therapy in 2001.  A February 2001 handwritten note from his therapist indicated that he was oriented in all spheres, affect was broad and stable, mood congruent and euthymic, speech logical and coherent, and there were no suicidal or homicidal ideations present.  The Veteran reported, however, that he had no friends and did not spend much time with his daughters.  He also said that he did not trust people in social situations and said that he sometimes thought he would be better off if he were still in Vietnam.  After the therapist administered several tests, he diagnosed the Veteran with PTSD.  

 During an April 2002 therapy session, the Veteran related that he had been experiencing increased hyperarousal and had been close to having a panic attack.  He discussed his memories of Vietnam, and the therapist advised him on how to prevent anxiety attacks.  In November 2002, the Veteran reported that he had been seen by a psychiatrist and had been placed on three antidepressant medications.  He reported increased weight loss, anhedonia, decreased energy,  feelings of helplessness and hopelessness and fleeting thoughts of death, although, without any actual suicidal intent.  He also reported very erratic sleep patterns, horrible nightmares (during which he often struck his wife in his sleep), and numerous daily flashbacks.  He also said that he occasionally believed that people were in his room when no one was really there, suggestive of visual hallucinations.  During the mental status evaluation, his affect was flat, mood was somber and memory was poor; a GAF score was not assigned.  The examiner prescribed two additional psychotropic medications to aid with depression and insomnia.
  
In March 2003, the Veteran was seen again for individual therapy.  At that time, it was noted that he was continuing to do "quite well" on his prescribed medications.  His appetite and sleep were both within normal limits and energy level was adequate.  During the mental status evaluation, his affect was bright and reactive with a stable mood.  He was pleasant and cooperative with thoughts organized and goal-directed, and his memory was noted to be good.  Similarly, during a follow-up visit with his treating VAMC physician in September 2003, the Veteran said that he was doing very well on Zoloft (one of his antidepressant medications), and was feeling well.

In April 2005, the Veteran was afforded a VA PTSD evaluation pursuant to his service connection claim.  At that time, he reported that he was still having a great deal of trouble sleeping, complained of memory problems, depression and uncontrollable crying, hypervigilance and thoughts of death.  During the mental status evaluation, it was noted that the Veteran's grooming and hygiene were both good, orientation was fair, and he was generally cooperative and attentive and appeared alert and responsive.  Speech was normal, with content spontaneous, relevant and coherent.  However, the Veteran reported that his appetite was poor, and that he had lost about 30 pounds in the previous six months.  While he reported night restlessness, he did not mention stressor-related nightmares.  Moreover, while he denied suicidal ideation, he said that he did not care whether he lived or died.  With regard to homicidal ideation, he reported that he was afraid that he would hurt someone.  The examiner noted his thought processes were generally logical and coherent, without any report of hallucinations or delusions (although, he did report that he infrequently heard his name called).  Based on the interview, as well as the administration of several tests, the VA examiner concluded that the Veteran did not have PTSD, and diagnosed him with major depression disorder, recurrent.  His assigned GAF score was 65, indicative of mild symptoms.

In August 2005, the Veteran's private social worker, John Heilmeier, submitted a letter stating that he was treating the Veteran for symptoms consistent with a diagnosis of PTSD. As noted above, the Board later granted the Veteran's claim of entitlement to service connection for PTSD.

During a January 2006 psychological assessment at the VAMC, the Veteran reported that he was having substantial problems dealing with coworkers at a temporary maintenance job.  He said he had become so angry that he was not sure he could control himself and was thinking of plots to harm them.  He said that he felt his PTSD symptoms had worsened, and expressed feelings of greater irritability at home, increased sleep difficulties, nightmares related to his time in Vietnam, and increased isolation, noting that this had created substantial problems in his marriage.  He added that he had once accidentally punched his wife in his sleep.  The clinician diagnosed him with PTSD and assigned a GAF score of 55, indicative of moderate symptoms.  

In late January 2006, the Veteran was admitted to the VAMC inpatient psychiatric unit for two days for complaints of homicidal ideation towards his coworkers, and reported that he was having nightmares about killing people by shooting them.  Again, he discussed the two individuals at work, with whom he was having problems.  He also reported that he experienced occasional panic attacks if he watched television programming about the Iraq war, noted that he had been checking the locks in his home multiple times, and said that he kept two guns in his bedroom.  Although he denied visual hallucinations, he said he thought he heard his named called twice in the previous two weeks, indicative of auditory hallucinations.  He was diagnosed with anxiety, depression and PTSD by history.

In February 2006, the Veteran's VAMC social worker submitted a statement, in which he wrote that, during the Veteran's treatment since September 2002, he displayed various PTSD symptoms, including family and marital relationships, vulnerability, trouble with coworkers and bosses, and spoke of suicidal and homicidal thoughts, with plans he had made in the past.  He added that the Veteran's most recent episode at work had convinced him to retire "for his health, as well as the health of others." 

During a February 2007 VAMC therapy session, the Veteran said that, although he experienced occasional feelings of suicidal ideations without intent, he currently felt safe with himself; he denied homicidal ideations.  He again indicated that he occasionally experienced auditory hallucinations, but that they were not distressing for him.  During the mental status evaluation, he was casually dressed and well-groomed.  Speech was of a normal rate and rhythm, and his thoughts were clear and goal-directed.  He was alert and oriented in all spheres and had good insight and judgment.  His assigned GAF score was 55.  

In June 2007, the Veteran was again briefly admitted to the VAMC inpatient psychiatric unit for complaints of depression and recent suicidal ideations.  At that time, he told the clinician that he had been diagnosed with cancer several months earlier, which had been affecting his mood.  He said his sleep had been more sporadic and he was experiencing more intrusive thoughts about Vietnam.  However, during the evaluation with the psychiatrist, he said that he felt more hopeful and had slept well the previous night due to a new sleep medication.  He also discussed his new spiritual conviction.  He was diagnosed with PTSD and an adjustment disorder with depressed mood, which was related to his recent diagnosis of pancreatic cancer.

Although the claims folder contains no additional treatment records, in a September 2007 statement, the Veteran's VAMC physician wrote that the Veteran was still receiving treatment for PTSD.  He noted that his symptoms included nightmares, intrusive recollections, panic attacks and hyperarousal.  He added that the Veteran was being treated with several psychotropic medications.

In March 2010, the Veteran was afforded another VAMC PTSD evaluation pursuant to his claim of entitlement to an increased initial rating.  Contrary to what he had apparently told his private therapist, the Veteran reported that he was no longer able to work due to suffering a stroke.  He said his current symptoms included nightmares about death, including his first wife who had cancer, chronic sleep problems, and the inability to watch television programming that reminded him of Vietnam.  Nonetheless, he said that his current (third) marriage was "wonderful," and that he had been married for 18 years.  He said he had a good relationship with his adult son, but not so good with his adult daughter due to a marriage of which he did not approve.  The examiner noted that there was no evidence of any recent violent behavior, and the Veteran denied any previous suicide attempts.  He particularly discussed that he was now studying to become a Jehovah's Witness, and reported that he no longer had any desire to harm anyone.  During the mental status evaluation, it was noted that his thoughts were logical and coherent.  He denied visual hallucinations, but reported that he continued to hear his name called about once per month.  Although he said that he still had occasional thoughts that he would be better off dead, he noted that his son was a deterrent to any thoughts of actually harming himself.  While the Veteran claimed to have memory problems, the examiner noted that his memory was good during the evaluation.  Although the Veteran reported frequent checking of windows and doors, there did not appear to be so much that it interfered with his functioning.  The Veteran denied any panic symptoms, as well as any recent impulse control issues.  He indicated that he had been sleeping 12-13 hours per night, but claimed to have nightmares about 2-3 times per week.  The examiner concluded that the Veteran had very limited activities, which appeared to be primarily associated with his reported stroke, and that his decision not to work was not related to his PTSD. He assigned a GAF score of 70, indicative of mild symptomatology, and opined that his PTSD symptoms would not interfere with his ability to obtain or maintain gainful employment.

III.  Conclusion

Based on a review of the evidence of record, the Board concludes that, throughout the period on appeal, the Veteran's PTSD symptomatology has more closely approximated the criteria of a 30 percent disability evaluation, and no more.  As noted above, throughout this period, his PTSD had been manifested by depressed mood, anxiety, anger and irritability, chronic sleep impairment, nightmares and flashbacks, occasional panic attacks, suspiciousness, hypervigilance and difficulty in establishing and maintaining effective work and social relationships.  Moreover, although the Veteran's GAF scores during the period on appeal were as high as 70, the Board observes that, while an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned, as the rating depends on evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In this case, the Veteran's GAF score of 55, indicative of moderate symptomatology, was reflective of the moderate PTSD symptoms he appeared to experience during the period on appeal, as reflected by the VAMC outpatient treatment and examination reports.  

However, the Board further finds that the criteria for a higher disability rating were not met at any time during the period on appeal.  In this regard, the Board observes that the treatment records fail to demonstrate the required amount, severity and persistence of symptoms needed to warrant an evaluation in excess of 30 percent pursuant to the rating criteria of DC 9411.  Although the Veteran was noted at one point during the period on appeal to have problems with violent thoughts and impaired judgment, it does not appear that he actually acted on these thoughts, and it seems that they resolved after he left his temporary maintenance job.  Moreover, although he frequently spoke of fleeting thoughts of death, he denied ever having any suicidal plans, and during the March 2010 VA examination, said that he would not harm himself because of his son.  Similarly, although it is clear that the Veteran has experienced some difficulty in establishing and maintaining effective work and social relationships, he clearly has not been unable to do so.  As noted above, by his own report, he said he had a "wonderful" relationship with his wife of 18 years, and also had a good relationship with his son.  

Furthermore, it is also clear that, during the period on appeal, although the Veteran reported that he experienced occasional auditory hallucinations, he has never reported experiencing, or presented with circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired abstract thinking; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In closing, the Board notes that it has also considered the potential application of 
38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010);  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, although, as noted above, the Veteran has been hospitalized twice during this period, there is no unusual clinical picture presented, nor any other factor that takes his disability outside of the usual rating criteria.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.

Finally, in this case, the Veteran had reported that, as a result of his PTSD, he is unable to work.  As will be discussed in greater detail below, this raises the issue of TDIU, which will be addressed in the REMAND portion of the decision.  While marked interference with employment has not been shown in the current record, some difficulty in adapting to work is contemplated in the 30 percent rating being assigned by this decision.  Hence, the Board does not find that, overall, marked interference with employment or any circumstance that takes this case out of the usual circumstances of a 30 percent rating is present.  For these reasons, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board concludes that, for the initial period on appeal, the symptoms of the Veteran's PTSD have been more consistent with the 30 percent rating being assigned by this decision.  The application of "staged ratings" under Fenderson v. West, supra, is not applicable.  


ORDER

An initial evaluation of 30 percent, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran contends that, as a result of his service-connected PTSD, he is totally unemployable.  See Board hearing transcript, March 2011.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability ("TDIU").  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record indicates that the Veteran is currently unemployed.  While the appellant has been afforded a VA examination pursuant to his claim of entitlement to service connection for PTSD, at which time, the VA examiner opined that the Veteran was not unable to obtain or maintain an occupation due to his PTSD, an opinion as to the effect of all of his service-connected disabilities on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected PTSD and/or other service-connected disabilities.  

Finally, the Board notes that, during his March 2010 VA examination, the Veteran reported that he was receiving Social Security Administration ("SSA") disability benefits, although he specifically noted that it was not due to his PTSD.  These reports are not of record.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to his TDIU claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt to obtain these records must be made.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional evidence and to request a hearing on the claim for TDIU.

2.  Copies of updated treatment records, both VA and private, should be obtained and added to the claims folder.  In this respect, the RO/AMC should obtain a signed consent form from the Veteran allowing VA to obtain records for any private PTSD treatment he has received, including, but not limited to any additional treatment reports from John Heilmeier that are not currently of record.  Any negative reply should also be added to the claims folder.

3.  The RO/AMC should contact SSA and request all records related to the Veteran's award of disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

4.  The RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, if upon completion of the above action the claim is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


